OPINION — AG — ** INVESTIGATOR — FEES — JUVENILE COURT ** (1) AN INVESTIGATOR DESIGNATED BY THE COURT UNDER THE AUTHORITY OF S.B. 184 (10 O.S. 60.13 [10-60.13]) MAY BE COMPENSATED FOR HIS SERVICES AS SUCH INVESTIGATOR, AND THAT HIS ACCEPTANCE OF SUCH COMPENSATION WOULD 'NOT' CONSTITUTE A VIOLATION (21 O.S. 865 [21-865], 21 O.S. 869 [21-869]) (2) NEITHER THE COUNTY CLERK NOR THE CHILDREN'S COURT OF OKLAHOMA COUNTY MAY ASSESS AGAINST THE PETITIONER IN ADOPTION PROCEEDING THE EXPENSES OF EMPLOYING AN INVESTIGATOR DESIGNATED BY THE COURT BY 10 O.S. 63.13 [10-63.13] (3) THIS WOULD AUTHORIZE THE COUNTY COMMISSIONERS TO APPROVE PETITION IN THE OFFICE OF THE COUNTY JUDGE OF " INVESTIGATOR " AND THE SALARY OR RATES OF PAY THEREOF; AND THAT THEREAFTER THE COUNTY JUDGE COULD APPOINT PERSONS QUALIFIED BY TRAINING OR EXPERIENCE TO SUCH POSITIONS, AND DESIGNATE SUCH PERSONS QUALIFIED BY TRAINING OR EXPERIENCE TO SUCH POSITIONS, AND DESIGNATE SUCH PERSONS TO PERFORM SUCH INVESTIGATIONS. (4) AN INVESTIGATOR DESIGNATED IN AN ADOPTION PROCEEDING, AS PROVIDED BY SEC. 13(1) OF SENATE BILL NO. 184 (10 O.S. 60.13 [10-60.13]) MAY NOT BE PAID BY THE PETITIONER; AND THAT THIS IS SO WHETHER OR NOT PUBLIC FUNDS ARE AVAILABLE FOR THE PAYMENT OF SUCH INVESTIGATOR (COURT FUNDS, JUVENILE, TRAINING, EMPLOYMENT, SERVICES, SALARIES, JUDGES) CITE: 10 O.S. 60.13 [10-60.13], 19 O.S. 179.7 [19-179.7], 21 O.S. 866 [21-866], 21 O.S. 869 [21-869], 62 O.S. 323 [62-323] [62-323] (RICHARD M. HUFF)